REVISED SCHEDULE A To the Investment Management Agreement, dated April 27, 2001, by and between USAllianz Advisers,LLC (now Allianz Investment Management LLC) and USAllianz Variable Insurance Products Trust (now Allianz Variable Insurance Products Trust) . Fees payable to the Manager pursuant to Section 4 of the Investment Management Agreement shall be calculated at the following annual rates based on average daily net assets: FundRate AZL BlackRock Capital Appreciation Fund0.80% AZL BlackRock Global Allocation Fund0.75% AZL Boston Company Research Growth Fund(1) AZL DFA Emerging Markets Core Equity Fund1.25% AZL DFA Five-Year Global Fixed Income Fund0.60% AZL DFA International Core Equity Fund0.95% AZL DFA U.S. Core Equity Fund0.80% AZL DFA U.S. Small Cap Fund0.85% AZL Enhanced Bond Index Fund0.35% AZL Federated Clover Small Value Fund0.75% AZL Franklin Templeton Founding Strategy Plus Fund0.70% AZL Gateway Fund0.80% AZL International Index Fund0.35% AZL Invesco Equity and Income Fund0.75% AZL Invesco Growth and Income Fund(2) AZL Invesco International Equity Fund0.90% AZL JPMorgan International Opportunities Fund0.95% FundRate AZL JPMorgan U.S. Equity Fund0.80% AZL MetWest Total Return Bond Fund0.60% AZL MFS Investors Trust Fund0.75% AZL MFS Mid Cap Value Fund0.75% AZL MFS Value Fund(2) AZL Mid Cap Index Fund0.25% AZL Money Market Fund0.35% AZL Morgan Stanley Global Real Estate Fund0.90% AZL Morgan Stanley Mid Cap Growth Fund(3) AZL NFJ International Value Fund0.90% AZL Oppenheimer Discovery Fund0.85% AZL Pyramis Total Bond Fund0.50% AZL Russell 1000 Growth Index Fund0.44% AZL Russell 1000 Value Index Fund0.44% AZL S&P 500 Index Fund0.17% AZL Schroder Emerging Markets Equity Fund1.23% AZL Small Cap Stock Index Fund0.26% AZL T. Rowe Price Capital Appreciation Fund0.75% AZL Wells Fargo Large Cap Growth Fund0.80% First $10M Next $20M Thereafter AZL Boston Company Research Growth Fund 1.000% 0.875% 0.750% First $100M Next $150M Next $250M Thereafter AZL Invesco Growth and Income Fund 0.775% 0.750% 0.725% 0.675% AZL MFS Value Fund 0.775% 0.750% 0.725% 0.675% First $100M Next $150M Next $250M Thereafter AZL Morgan Stanley Mid Cap Growth Fund 0.850% 0.800% 0.775% 0.750% Acknowledged: Allianz Variable Insurance Products Trust BBy:/s/ Brian Muench Name: Title: Allianz Investment Management LLC By:/s/ Brian Muench Name: Title: Updated: 04/27/2015
